 



Exhibit 10.2
FIRST AMENDED AND RESTATED REVOLVING CREDIT NOTE

      $9,500,000   Cuyahoga County, Ohio
As of March 28, 2008

     FOR VALUE RECEIVED, the undersigned, JOHN D. OIL AND GAS COMPANY, a
Maryland corporation (“John D”) and RICHARD M. OSBORNE, an individual
(“Osborne”)(“John D” and “Osborne” jointly and severally “Borrowers”), hereby
jointly and severally promise to pay to the order of RBS CITIZENS, N.A., d/b/a
CHARTER ONE (together with its successors and assigns and each subsequent
holder, “Bank”), at its principal office at 1215 Superior Avenue, Cleveland,
Ohio 44114, or at such other place as the holder hereof may from time to time
designate in writing, in immediately available funds on the Maturity Date, as
defined in the Loan Agreement (as defined below) the lesser of NINE MILLION FIVE
HUNDRED THOUSAND DOLLARS U.S. ($9,500,000.00) or the Commitment Sublimit
pursuant to that certain First Amended and Restated Loan and Security Agreement
among Borrowers and Bank, dated as of March 28, 2008, (as the same may hereafter
be amended, restated, supplemented, or otherwise modified from time to time and
at any time, the “Loan Agreement”). Each capitalized term used herein and not
otherwise defined herein shall have the meaning ascribed to such term in the
Loan Agreement.
     Loan Agreement. This note is the First Amended and Restated Revolving
Credit Note referred to in the Loan Agreement (as heretofore amended, restated,
supplemented and otherwise modified, this “Note”). The Loan Agreement, among
other things, (i) contains provisions for acceleration of the maturity hereof
upon the happening of certain stated events and also for prepayments on account
of principal hereof prior to the maturity hereof and (ii) provides for the
amendment or waiver of certain terms of the Loan Agreement, all upon the terms
and conditions therein specified.
     Payments. Each of the undersigned, jointly and severally, promises to pay
accrued and unpaid interest on the unpaid principal amount of each Revolving
Credit Loan evidenced hereby from the date of such Revolving Credit Loan until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are set forth in the Loan Agreement, including any applicable
Default Rate, until the payment in full thereof. Without in any way limiting
Bank’s right at any time to demand payment of the entire principal balance under
this Note and all interest accrued thereon upon the occurrence of an Event of
Default, which right is absolute and unconditional, the entire unpaid principal
balance under this Note, together with all interest accrued thereon, shall be
due and payable on the Maturity Date, without notice, presentment, demand,
notice of dishonor, or any notice of any kind. Each of the undersigned, jointly
and severally, promises to pay on demand, interest on any overdue principal and,
to the extent permitted by law, overdue interest from their due dates at the
rate or rates provided in the Loan Agreement or this Note. Each of the
undersigned, jointly and severally, promise to pay in accordance with the terms
set forth in the Loan Agreement, the amount by which Advances extended hereunder
exceed the Commitment Sublimit. Both principal and interest in respect of

 



--------------------------------------------------------------------------------



 



each Revolving Credit Loan are payable in lawful money of the United States of
America to Bank in immediately available funds. Each Revolving Credit Loan made
by Bank to Borrowers pursuant to the Loan Agreement, and all payments made on
account of the principal amount thereof, shall be recorded by Bank.
     Collateral. Each Borrower has executed certain “Credit Documents” (as
defined in the Loan Agreement). The indebtedness evidenced by this Note is
secured by all of the Credit Documents, and all of the covenants, conditions and
agreements contained in all of the Credit Documents are hereby made a part of
and incorporated into this Note by this reference. Reference is hereby made to
the Credit Documents for a description of the collateral covered thereby and the
rights of Bank and the obligations of each Borrower in respect thereto, but
neither this reference to the Credit Documents nor any provisions thereof shall
affect or impair the obligation of each Borrower jointly and severally to pay
the principal and interest of this Note and all other sums or charges hereunder
when due and payable in accordance with the terms and conditions hereof.
     Business Loan. Each Borrower hereby expressly acknowledges and represents
that the indebtedness evidenced by this Note is a “business loan” within the
meaning of Chapter 1343 of the Ohio Revised Code.
     Fees. If this Note is not paid when due, whether at maturity or by
acceleration, each Borrower jointly and severally promises to pay all costs of
collection incurred by Bank, including, without limitation, reasonable
attorneys’ fees to the fullest extent not prohibited by applicable law, and all
expenses incurred in connection with the protection or realization of any
collateral, whether or not suit is filed hereon or on any instrument granting a
security interest.
     Waiver. Each Borrower hereby jointly and severally waives demand,
presentment for payment, protest, notice of protest, notice of nonpayment and
any and all lack of diligence or delays in collection or enforcement of this
Note or the other Credit Documents, and expressly consents to any extension of
time of payment hereof, release of any party primarily or secondarily liable
hereunder or of any of the security for this Note, acceptance of other parties
to be liable for any of the indebtedness evidenced hereby or under the other
Credit Documents or of other security therefor, or any other indulgence or
forbearance which may be made, without notice to any party and without in any
way affecting the liability of any party. Each Borrower hereby jointly and
severally waives, in favor of Bank, any and all rights of contribution,
subrogation, exoneration and any similar rights and interest so long as any
amount evidenced by this Note, together with any additional amount secured by
any of the Credit Documents, remains unpaid.
     Governing Law; Consent to Jurisdiction. This Note is executed by Borrowers
at Cleveland, Cuyahoga County, Ohio. This Note is delivered in the State of Ohio
and is to be governed by and construed in accordance with the laws of the State
of Ohio without regard to conflict of laws principles thereof. Each Borrower
consents to, and by execution of this Note submits to, the personal jurisdiction
of the Court of Common Pleas of Cuyahoga County, Ohio, and the United States
District Court sitting in Cleveland, Ohio, for the purposes of any judicial
proceedings which are instituted for the enforcement of this Note. Each Borrower
agrees that venue is proper in either of said courts.

 



--------------------------------------------------------------------------------



 



     No delay on the part of the holder of this Note in the exercise of any
power or right under this Note, or any of the other Credit Documents or under
any other instrument executed pursuant hereto, shall operate as a waiver
thereof, nor shall a single or partial exercise of any other power or right.
Enforcement by the holder of this Note or any security for the payment thereof
shall not constitute any election by it of remedies so as to preclude the
exercise of any other remedy available to it.
     Successors and Assigns. Each Borrower agrees that this Note shall inure to
the benefit of and may be enforced by Bank or its endorsees, transferees,
successors and assigns, and shall be binding upon and enforceable against each
Borrower and their respective heirs, administrators, representatives, successors
and assigns.
     Amendment and Restatement. This Note amends and restates and shall not
constitute a novation of that certain note executed by Borrowers in favor of
Bank dated September 28, 2006.
     Warrant of Attorney. Borrowers and each of them authorize any
attorney-at-law to appear in any court of record in the State of Ohio or in any
other state or territory of the United States at any time after this Note
becomes due, whether at stated maturity, accelerated maturity or otherwise, to
waive the issuing and service of process and to enter an appearance and to
confess judgment against Borrowers or either of them in favor of Bank or the
holder hereof for the amount due, together with interest, expenses, the costs of
suit and reasonable counsel fees, and thereupon to release and waive all errors,
rights of appeal and stays of execution. This warrant of attorney shall survive
the dissolution or death of a Borrower. Such authority shall not be exhausted by
one exercise, but judgment may be confessed from time to time as any sums and/or
costs, expenses or reasonable counsel fees shall be due as if a prior judgment
is vacated, by filing an original or a photostatic copy of this Note. Borrowers
jointly and severally agree that the attorney for Bank may confess judgment
pursuant to this warrant of attorney and receive a fee from Bank for the same,
and Borrowers jointly and severally expressly consent to the same and waive any
conflict of interest arising therefrom.
     No Right to Jury Trial. BANK, BY ACCEPTANCE OF THIS NOTE, AND EACH
BORROWER, JOINTLY AND SEVERALLY, HEREBY MUTUALLY, KNOWINGLY, VOLUNTARILY,
IRREVOCABLY AND UNCONDITIONALLY WAIVES FOR THE BENEFIT OF THE OTHER ANY RIGHT TO
HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT,
TORT, OR OTHERWISE, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THIS NOTE OR THE CREDIT DOCUMENTS, THE TRANSACTIONS RELATED
THERETO OR THE RELATIONSHIP ESTABLISHED THEREBY. THIS PROVISION IS A MATERIAL
INDUCEMENT TO BANK AND BORROWERS TO EXECUTE AND DELIVER THE CREDIT DOCUMENTS. IT
SHALL NOT IN ANY WAY AFFECT, WAIVE, LIMIT, AMEND OR MODIFY BANK’S ABILITY TO
PURSUE ITS REMEDIES INCLUDING, BUT NOT LIMITED TO, ANY CONFESSION OF JUDGMENT OR
COGNOVIT PROVISION CONTAINED IN THIS NOTE OR THE CREDIT DOCUMENTS. IN THE EVENT
OF LITIGATION, THIS NOTE MAY BE FILED BY BANK AS A WRITTEN CONSENT TO A NON-JURY
TRIAL.

 



--------------------------------------------------------------------------------



 



WARNING — BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.

                JOHN D. OIL & GAS COMPANY        
 
               
By:
  /s/ Richard M. Osborne       /s/ Richard M. Osborne  
 
           
 
    Richard M. Osborne,       Richard M. Osborne,  
 
  Chief Executive Officer       Individually  
 
  (Duly Authorized)        

WARNING — BY SIGNING THIS PAPER YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL. IF YOU DO NOT PAY ON TIME A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT,
OR ANY OTHER CAUSE.
[Balance of Page Intentionally Blank.]

 